Samuel B. Pierce, Jr., J.
On January 25, 1935 the defendant, Michael Jones, pleaded guilty to the crime of an attempt to commit the crime of robbery in the third degree. He was sentenced by Judge George L. Donnellan on February 6, 1935 to five years in State prison. The defendant now moves for a writ of error coram nobis to vacate that judgment.
The defendant claims that when he pleaded guilty to the aforementioned crime, he was neither represented by counsel nor advised of his right to be represented by counsel. The records in this case seem to indicate that the defendant was represented by counsel at the time he pleaded guilty. However, even if this is not so, the records definitely show that he was represented by counsel at and prior to the time of sentence.
The rule is that if a defendant is represented by counsel at the time of sentence, when a previous plea of guilty could have been withdrawn, the defendant is not deprived of his right to counsel and his constitutional rights are not violated. (Canizio v. New York, 327 U. S. 82; People v. Jones, 285 App. Div. 1141, affd. 1 N Y 2d 665; Frank, Coram Nobis, par. 3.01 [g].) Therefore, the defendant’s motion is denied.
The District Attorney is directed to enter an order in conformance with the decision herein rendered and to forward a copy of said order to the defendant.